DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 9-21 and 24 have been cancelled. Claims 1-8, 22, 23 and 25-33 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 31,

In line 1,
 “A” has been replaced with - - A non-transitory- - 




Reasons for Allowance
Claims 1-8, 22, 23 and 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claims 1, 22 and 31,
The prior art of record fails teach or to reasonably suggest:
A system in a vehicle, the system comprising: 
a communications interface; and
 a vehicle control system including one or more processors configured to: transmit, to a computer device associated with a parking area and through the communications interface, one or more messages indicating a location of the vehicle; receive, through the communications interface, one or more response messages from the computer device, wherein the one or more response messages include information about the parking area, and wherein the information includes a rule comprising one or more conditions that must be satisfied in order for the vehicle to be permitted to park in an unoccupied parking zone within the parking area; 
decode the one or more response messages to extract the information, including the one or more conditions; and 
process the information in connection with a parking operation, wherein to process the information, the vehicle control system is configured to: 
present the information on an audio or visual output device of the vehicle, the information being presented prior to performance of the parking operation, during performance of the parking operation, or both; or 
determine, using the information, an autonomous driving maneuver performed as part of the parking operation.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HUMPHREYS (U.S. Pub. No. 2020/0302790) teaches in [0022] a mobile application which alerts a user to parking spots relative to a user’s location. Claims 2 and 20 teach that a user must consent to the transmission of information as a condition of assessing the mobile application.
ZHENG (U.S. Pub. No. 2017/0345305) teaches in [0018] and [0032] a system wherein a parking seeker must agree to terms and conditions before gaining entrance to a parking garage, Zheng however, fails to teach that said terms and conditions are transmitted to a vehicle system, defined by the specification of the instant application as including components that control one or more components within a vehicle or including an autonomous agent.
BERSTIS (U.S. Pub. No. 2006/0227010) teaches a changeable display of parking restrictions for given parking spaces.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689